        Case 19-01988-5-SWH   Doc 5-1 Filed 05/01/19 Entered 05/01/19 14:33:16   Page 1 of 1



    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




Chase Card                         Sca Collections Greenv
Att: Managing Officer/Agent        Att: Managing Officer/Agent
Po Box 15298                       300 E Arlington Bd
Wilmington, DE 19850               Greenville, NC 27858



Comenity Bank/buckle               The Bureaus Inc
Att: Managing Officer/Agent        Att: Managing Officer/Agent
Po Box 182789                      1717 Central St
Columbus, OH 43218                 Evanston, IL 60201



Comenitybank/victoria              Wakefield & Associates
Att: Managing Officer/Agent        Att: Managing Officer/Agent
Po Box 182789                      Po Box 50250
Columbus, OH 43218                 Knoxville, TN 37950



Credit One Bank Na
Att: Managing Officer/Agent
Po Box 98875
Las Vegas, NV 89193



Home Point Financial
Att: Managing Officer/Agent
PO Box 790309
Saint Louis, MO 63179-0309



Hutchens Law Firm
Att: Managing Officer/Agent
4317 Ramsey Street
Fayetteville, NC 28311



Internal Revenue Service
Att: Managing Officer/Agent
PO Box 7346
Philadelphia, PA 19101-7346



NC Department of Revenue
Att: Managing Officer/Agent
PO Box 871
Raleigh, NC 27604



Onslow County Tax Office
Att: Managing Officer/Agent
39 Tallman Street
Jacksonville, NC 28540
